                                      January 2, 2020

VIA ECF and EMAIL,

Monica K. Castro Esq.
Assistant U.S. Attorney
Eastern District of New York
610 Federal Plaza
Central Islip, New York, 11722

Re: U.S v. Andrew Frey, 19 Cr. 537 (DRH)
    Discovery Request

Dear Ms. Castro:

      Thank-you for the discovery you have already provided as
per your letter dated November 22, 2019. This is our second
follow-up request for discovery.

      Once again, please advise as to your time frame for
providing the remaining discovery as we must confer, by statute,
14 days from arraignment on the time frame for disclosure and
that time has passed. I am available for this discussion
tomorrow at my office number. If it is more convenient for you
to have this discussion during other than office hours, I can be
reached on my mobile number which I will email to you.

      I wish to view the physical evidence. I am available on
January 13th, 15th, 16th or 17th. Please let me know which date
the viewing can take place, or if these dates are not convenient
what date, before our next court date of January 24th, is
convenient.


                                 Very truly yours,



                                 Tracey L. Eadie Gaffey
                                 Assistant Federal Defender
                                 (631) 712-6500
